 WROUGHT WASHERMFG. CO.75WroughtWasherManufacturing Co.andUnitedSteelworkersofAmerica,AFL-CIO.Case30-CA-997May 24, 1972DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERS JENKINSAND PENELLOOn June 24, 1970, Trial Examiner William F.Scharnikow issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and finds merit incertain of Respondent's exceptions.The Trial Examiner found that the RespondentviolatedSection 8(a)(5) and (1) of the Act byunilaterally instituting and maintaining a new wageincentive plan modifying the wage incentive provi-sions of the collective-bargaining agreement. In sofinding, the Trial Examiner rejected Respondent'sclaim that the dispute was essentially one forresolution by an arbitrator under the applicablegrievance procedure.The collective-bargaining agreement contains agrievance procedure culminating in final and bindingarbitration, and the Respondent and the Union haveagreed to submit disputes over the meaning andapplication of the collective-bargaining agreement tothat grievance procedure. This case involves allegedunilateral changes in the existing incentive provisionsof the collective-bargaining agreement and centerson the meaning of those provisions and whetherRespondent has gone beyond them. Thus, thedispute herein involves the meaning and applicationof a provision of the collective-bargaining agreementand is a matter which the parties have voluntarilyagreed to resolve by means of the grievance proce-dure.'For these reasons, we shall not consider the meritsof the dispute at this time but shall defer to theparties' grievance procedure.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board orders that the complaint herein be,and it hereby is, dismissed; provided, however, that:Jurisdiction of this proceeding is hereby retainedfor the limited purpose of entertaining an appropri-ate and timely motion for further consideration upona proper showing that either (a) the dispute has not,with reasonable promptness after the issuance of thisDecision, either been resolved by amicable settle-ment in the grievance procedure or submittedpromptly to arbitration, or (b) the grievance orarbitration procedures have not been fair and regularor have reached a result which is repugnant to theAct.MEMBER JENKINS, dissenting:For the reasons set forth in Member Fanning's andmy dissents inCollyer Insulated Wire,192 NLRB No.150, and for the reasons stated in the decision of theTrial Examiner,3 I think the Board neither can norshould require the issue of violation of Section8(a)(5) of.the Act to be determined by an arbitratorinstead of this Board. Therefore, I would proceed tothe merits of the case.IIn fact, the matterwas the subject of a grievance,but itwas not takento arbitration2Collyer Insulated Wire, A Gulf and Western Systems Co,192 NLRB No.1503The Trial Examiner'smisunderstandingofmyposition,and theBoard's decision, inJosSchhtz Brewing Company,175 NLRB141,wascorrected in my dissent inCollyerTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWILLIAM F.SCHARNIKOw,Trial Examiner:The com-plaint in the present case was issued on the basis of unfairlabor practice charges filed by the Union(United Steel-workersofAmerica,AFL-CIO)and alleges that theRespondent (Wrought Washer ManufacturingCo.) hascommitted unfair labor practices affecting commercewithin the meaning of Sections 8(a)(1) and(5) and 2(6) and(7) of the NationalLaborRelations Act, as amended, 29USC Sec.151et seq.,herein called the Act.With respect to the unfair labor practices the complaintalleges in substance that the Respondent has refused tobargain with the Union in good faith and has therebyengaged in unfair labor practices within the meaning ofSection 8(a)(5) and(1)of the Act,in that,on and sinceFebruary 14,1969,and without affording the Unionadequate notice and an opportunity to bargain, theRespondentmodified an existing collective-bargainingagreement with the Union which includes a wage incentiveplan and other general provisions covering the wages,197 NLRB No. 14 76DECISIONSOF NATIONALLABOR RELATIONS BOARDhours, terms,and conditions of employment of anappropriatebargaining unit of the Respondent's pro-duction and maintenance employees for the period fromSeptember 21, 1968, to September 21, 1970,by unilaterallyinstituting and since maintaining a new wage incentiveplan known as the "Press Usage Plan."As amended at the hearing, the Respondent'sanswer,although admitting the appropriateness of the bargainingunit and the existence of its current contract with theUnion containing an incentive plan covering the employ-ees in the unit, denies committing the unfair labor practicesalleged in the complaint Furthermore,theRespondent"specifically denies that it modified the existing collective-bargainingagreementby unilaterallyinstitutingandmaintaining a new incentive plan known as the `PressUsage Plan' or that the institution of the said plan occurredwithout affording the Union adequate notice and anopportunity to bargain before instituting said plan." Inaddition,theRespondent asserts in its amended answerthat the basic issue in the present case involves aninterpretation of the terms of its existing collective-bar-gaining agreement with the Union which, under thecollective-bargaining agreement,should have been submit-ted to arbitration.The Respondent therefore contends thatthe Board either has no jurisdiction or should not, as amatter of policy, exercise jurisdiction in the present case.Pursuant to notice,a hearing was held at Milwaukee,Wisconsin, on March 3 and 4, 1970, before the TrialExaminer duly designated by the Chief Trial Examiner.The General Counsel, the Respondent,and the Unionappeared by counsel and were afforded full opportunity tobe heard,to examine and cross-examine witnesses, and tointroduce evidence bearing upon the issues. At thebeginning of the hearing, the end of the General Counsel'scase, and at the close of the hearing,counsel for theRespondent moved, in accordance with the position statedin its amended answer, that the Board refrain fromexercising jurisdiction in the present case and shoulddismiss the complaint,since the issue is one of contractinterpretationwhich,as a matter of policy, should bedecided by arbitration under applicable provisions of thecurrent contract between the parties.On each occasion, Ideferred decision on the motion,advising counsel at theconclusion of the hearing that ruling on the motion wouldbe made in my Decision and that counsel, in the meantime,should brief their respective positions both on the motionand on the merits of the general issues presented by theevidence under the pleadings.Since the hearing, I havereceived and considered briefs from the General Counseland counsel for the Respondent and the Union.For thereasons hereinafter set forth,Ideny the Respondent'smotion to dismiss the complaint and to refer the parties toarbitration under the contract.Upon the entire record in the case,and from myobservation of the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, Wrought Washer Manufacturing Co.,isaWisconsin corporation which maintains its principaloffice and plant at Milwaukee,Wisconsin,where it isengaged in the manufacture of metal washers andstampings.During the calendar year preceding the is-suance of the complaint,the Respondent in the course andconduct ofitsbusiness operations,sold and shipped goodsand materials of a value exceeding$50,000 directly topoints outside the State of Wisconsin.During the sameyear,Respondentpurchasedand received goods andmaterials used in its business operations valued in excess of$50,000 directlyfrom points located outside the State ofWisconsin.Ifind,as the complaint alleges and theamended answer admits,that the Respondent is, and hasbeen at all material times, an employer engaged incommerce and in operations affecting commerce withinthe meaningof the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union,United Steelworkers of America,AFL-CIO,isa labor organization within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA.The IssueThe issue in the present case is whether the Respondentcommitted unfair labor practices within the meaning ofSection 8(a)(5) and (I) of the Act on and since February14, 1969, by unilaterallyinstituting and maintaining, overthe Union's objections and without in any event affordingthe Union adequate notice and an opportunity to bargain,a new wage incentive plan known as the"PressUsagePlan" (PUP) which,in its application to toolsetters andother press service employees,modified the existing wageincentive provisions of an"Earnings Opportunity Plan"(EOP) contained in the current 1968-1970 contractbetween the Respondent and the Union.B.The Bargaining Relationship between theRespondent and the UnionThe Unionhas represented the Respondent's productionandmaintenance employees and bargained with theRespondent on their behalf since 1937. As a result, theUnion and the Respondent have negotiated and enteredinto a,long series of collective-bargaining agreementscovering these employees,the last and current agreementbeing a 2-year agreement executed on September 21, 1968,and expiring on September 21, 1970.The bargainingrelationshiphas apparently been generally amicable,although there were purely economic strikes on contractbargaining issues in 1952 (a 4-week strike), in 1955 (a13-week strike),in 1960(a 1-week strike), and in 1968 (a14-week strike).There is no dispute,and I find,that, underthe provisions of Section 9(a) of the Act and during therelevantpast historyof this continuous bargaining andcontractual relationship up to and including the presenttime, the Union hasbeen, and is, the exclusive representa-tiveof an appropriate bargaining unit consisting of allproduction and maintenance employees of the Respon-dent,excluding apprentices,officeclericalemployees,professional employees,guards, and supervisors as definedin the Act. WROUGHT WASHER MFG. CO.77C.The Earnings Opportunity Plan (EOP) and theEventual Incorporation of the Basic Plan in theCollective-Bargaining Agreements1.Inception of the Earnings Opportunity Plan(EOP) in 1948In 1948, the Respondent formulated a wage incentiveplan known as the "Earnings Opportunity Plan," whichhas since been referred to as the EOP.The Respondent's stated purpose in this 1948 EOP was"to compensate employees for the effective use of theirworking time . . . [and] to cover as many employees aspractical either individually or in groups." This, the EOPproposed to do, by the development of individual or group"performance standards" as the measure of the workexpected in a given unit of time from the individual orgroup "under normal conditions," as "established by timestudy, past performance, budget or such other means asmay be found to be practical, just and equitable,"including in each case a "loading" of the "performancestandard" with a reasonable fatigue and personal timeallowance. In the cases of the "Raw Materials Group" andthe "Shipping Group," initial performance standards on aweeklybasiswere immediately established althoughprovision was made permitting the possible future estab-lishment of individual standards for some of the employeesin these groups. As to otherjobs generally, including pressoperations and tool setting, the 1948 EOP expresslyprovided for the possible future establishment of individualperformance standards but further provided that "where itis impractical to establish individual performance stand-ards for the jobs of certain employees . . . rendering directservices to other employees participating in the EarningsOpportunity Plan, such service employees may, aft-rproper notice be paid a premium earning above his hourlyrate based upon a portion of the premium earnings of theemployee or employees he serves," i.e., of his "guidegroup." 1To enable computation of incentive pay or "PremiumEarnings," the 1948 EOP introduced the term and conceptof "standard hours" to measure the actual performance ofemployees in terms of the number of hours their perform-ance would have taken had they worked at the pace set forthem in their performance standards. This involved asimple arithmetical conversion of the "performance stand-ards" (expected production per hour) to a "time standard"("allowed time per piece or operation")-a factor which,when multiplied by the actual unit production of theemployee, yielded his "standard hours." 2 On this base, the1948 EOP formulation defined the "hours saved" (or as analternate term, the "earned premium hours") as "anyexcess of standard hours over actual hours." Finally, the1948 EOP provided that "premium earnings" (i.e., incen-tivepay)were to be "extra earnings, at one half theindividual employee's regular hourly day work rate, paid toIAs will appear, the term, "guide group," was later used when the planwas made part of the collective-bargainingagreementswith the Union after19582Although the necessity for this conversion is not spelled out, it isimplicit in the detailed provisions of the 1948 EOP formulation. The "timestandard" factor was clearly the reciprocal of the "performance standard"him for job performance superior to that called standard,or for any excess of standard hours over actual hours on agiven job or job run (hours saved)." With the formula for"premium earnings" thus fixed at one half the individualday rate for "hours saved" ("standard hours" less actualhours) and with "standard hours" based upon individualproduction, the 1948 EOP formulation noted that the term"hours saved" "may be expressed as [either the] number ofhours saved, or as the percentum ratio of standard hours toactual hours."2.Incorporation of the basic EOP in thecollective-bargaining agreementsThe Respondent gave the Union and the employeescopies of the 1948 EOP in December 1948 and put theEOP into continuous effect thereafter. But it was not until1958 that the EOP provisions, restated in concise form butwithoutmaterial omission or change in substance, wereincorporated in the collective-bargaining agreements withthe Union. In the 1958 contract and in all contracts sincethen, the provisions have been repeated in identicallanguage, except that in the 1964, 1966, and 1968 contracts,the percentage of reduction of the service employees'derivative incentive has been changed to a 2-1/2 percentreduction from the incentive percentage of the guidegroup.3As set forth in the current 1968-1970 contract,which contained no reopener provision, the relevantprovisions were the following:11.8The incentive plan heretofore instituted by theCompany shall be subject to the provisions of theexhibit entitled "Wrought Washer Mfg. Co. IncentivePlan" hereto attached.WROUGHT WASHER MFG. CO. INCENTIVEPLANBASIC PLAN1.It is the purpose of the Plan to offer participantsan opportunity to earn additional compensation forincreased effort and productivity.2:To the extent that it is practical to do so,employees within the bargaining unit will be placed onindividual incentives.Employees not covered byindividual incentiveswillbe covered by a groupincentive to the extent thatit isfeasible to establish agroup incentive for such employees. Service employeesshall participate in relation to the incentive earnings ofthe employees served by them.3.Incentiverateswillbe established by theCompany through the use of timestudy, standard dataobtained through a series of timestudies, [or]4 pastperformance. An incentive standard shall include anincentive allowance, necessary delay allowances, andfatigue and personal time.and has sincebeen expressedand used in decimal form See the formulas setforth below in the "BasicPlan" as laterincorporatedin the collective-bargaining agreements3What the reduction had previouslybeen, is not shownby the record4The partiesstipulatedthat the word"or' appearing in the contracts atthis point should have been "or " 78DECISIONS OF NATIONALLABOR RELATIONS BOARDMETHOD OF CALCULATING EARNINGSUNDERTHE PLANThe pay ofan employee under the Plan is basedupon the premium hours earned by the employee. Thepremium hours and the earned pay of an employee arearrived at as follows:Premium hours=Factor x Number of Units minusActual HoursEarned Pay=Premium Hours plus Actual Hours xDay RateMETHODS OF DETERMINING THE INCENTIVESTANDARDThe standard will be expressed in strokes, pounds, orunitsper hour whichmustbe produced by the operatorin order to earn day rate, and 20% above day rate. Saidstandards will be arrived at as follows:IndividualIncentive JobsStrokes/Unit per Hourfor Day Rate =60 MinutesFactor (in Minutes)Strokes/Unit per Hourfor 20%Incentive84 MinutesEarnings=Factor(in Minutes)Group Incentive JobsUnits per Hour for DayRate(based on a one60 Minutesweek average)=Factor (in Minutes)Units per Hour for20% Incentive earnings(based on a one week84Minutesaverage)=Factor(in Minutes)METHOD OF PAYMENT1.The premium earnings on individual incentivejobs shall be computed on a daily basis, reported on aweekly earnings statement, and included on theemployee's weekly paycheck.2.The premium earnings on group incentive jobsshallbe computed weekly, based on a one weekaverage, reported on a weekly earnings statement, andincluded on the employee's weekly paycheck.3.The premium earnings for service employees willbe reported on a weekly earnings statement andincluded on the employee weekly paycheck.4.Service employees who have received incentiveon the basis of the incentive earnings of their guidegroup shall receive an incentive based upon theearningsof their guide group over 102 1/2%.The current 1968-1970 contract thus adheres to theformat and scheme of the 1948 formulation of the EOP,providing for the establishment and maintenance ofindividual and group incentive rates and the derivativeincentive for service employees based upon their "guidegroup" in accordance with specific formulas; making noprovision for the coverage of any employee under morethan one of these incentive formulas; but, aside from theselimitations,giving theRespondent leeway to extendcoverage of the EOP to employees'not previously covered,and to transfer employees from group or "guide group"incentives to individual performance incentives uponstandards fixed by timestudy or past performance. TheRespondent has exercised this freedom from time to time(presumably upon notice to the Union) and has given theUnion not only copies of the original 1948 formulation ofthe EOP butcopies of the contemplated changes within thegeneral framework of the plan.D.The Press Usage Plan of February 14, 19691.The situation with respect to setup men andother service employees under the EOP and the1968-1970 contract up to February 14, 1969The Respondent's use of automatic-feed washer pressesand stamping presses in Building#1,has required, inaddition to press operators, the employment of toolsettersor setup men and other service men such as craneoperators,hitchers,weigher-timekeepers,andmaterialservers.5As I have noted, the 1948 EOP contemplated thepossibility of establishing individual standards and incen-tives for toolsetters, and for about 3 years (but not duringthe 6 years immediately before the present hearing), itappears from the testimony of Union Vice President andTime Study Man Clement Wolfert, that two men weretrained and worked in a combined operator-setupmanclassificationand were paid different individual EOPincentives for the respective times spent by them in settingup and then in operating several of the automatic-feedpresses. But this practice was abandoned and in the last 6years up to February 14, 1969, there was no attempt by theRespondent to establish or maintain any separate individu-al performance standards or individual incentive rates forsetup men on the automatic or stamping presses.Nor, up to February 14, 1969, did these setup men everoperate the presses although the 1948 EOP provided that,"Employees assigned to setting up automatic feed washerpresses are expected for that part of their time not used insetup work, to directlyassist the persons operating thepresses he has set up." For this"press assistance" did notinvolve operation of the presses but merely prepositioningthe sheets of material for the operator, wiping oil fromthem,and removing scrap as the press was operated.Furthermore, as the Respondent's Works Manager RayChristenson testified,although the Respondent kept trackof "press assistance"time as a matter of accounting, thesetup man was not given a performance standard nor paidan incentive therefor.In the nature of the press operation,the setup men hadidle time between setting up the presses,and there weretimes that the operators had to wait for setups. TheRespondent had made attempts to use idle time of this sortin the plant. In 1966,ithad a dispute with the Union as towhether in their idle time,watchmen and firemen in the5Hand-feed press operators set up their own presses and are thereforenot within the purview of this discussion, nor were they affected by changeslater madeby thePress Usage Plan of February 14, 1969. WROUGHT WASHER MFG COpower house should sort washers. In the contract negotia-tions that year, the Respondent proposed a provision that"theCompany shall have the right to the efficientutilizationof the work time of its employees" and,according to the testimony of Union Local President JohnHelstowski, one of the examples given by Works ManagerChristenson was the desirability of using the idle time ofsetupmen. But the Union rejected this proposal and itnever became part of the collective-bargaining agreements.The Union never receded from this general positionalthough, according to Works Manager Christenson, twoof the Union's committee (Clement Wolfert and RobertFucile) each spoke twice to Christenson early in 1969about whether "there was some way to eliminate the downtime [of thepress operators]because the down time orthe idle time was reducing the incentive earnings ofthe press operators, which in turn reduced the incen-tiveearningsof the groups."In sum, under the 1968 contract and up to February 14,1969, the setup men for the automatic-feed presses and thestamping presses in Building # I did not operate thepresses,were not given an individual performance stand-ard nor individual incentive or premium pay for theirperformance, but instead, along with the other pressservicemen,were given merely an EOP derivativeincentive based upon the premium earnings of the pressoperators they served as their "guide group."2.The Press Usage PlanOn February 14, 1969, the Respondent submitted to theUnion's local grievance committee a copy of a 6-page planentitled "The Press Usage Plan 'P.U.P.' " The PUP as thussubmitted covered "The Building #1serviceemployees,"i.e., the setup men on the automatic-feed washer pressesand the stamping presses, and the crane operators,hitchers, weigher-timekeepers, and material servers. Omit-ting unessential language for the purposes of the presentcase and the sixth page containing an illustrative table ofits application, the PUP's provisions and the Respondent'sexplanatory comments were as follows:The purpose of this plan will be to allow the serviceemployees in Building # 1 to increase their incentiveearnings in addition to the regular E.O.P. that eachservice employee now earns from his guide group. Thisplan is based on increasing the number of press cuttinghours per shift for each press operator and the totalnumber of press cutting hours per shift for eachdepartment in relation to the number of service men'shours required to operate the department. .. .A study has been made of the number of presscutting hours for each press operator and the numberof service men's hours for each press cutting hour andthe following standards have been arrived at from pastperformance records:Press cutting hours per service man's hour forMain Floor Auto. Feed Washer Presses = 1.384Press cutting hours per service man's hour forBalcony Auto. Feed Washer Presses = 1.29079Press cutting hours per service man's hour forStamping Presses = .981When in the foreman's judgment it will not adverselyaffect the press usage time, he may give a service manpermission to operate a specified press for a specifiedperiod of time. Such permission will not be grantedunless the foreman is satisfied the servicing of allpresses will be adequate and not be hampered by suchpermission. This will increase the press usage hours anddecrease the service men's hours, and because the ratioof the number of servicemen'shours to press cuttinghours has been decreased, it will increase the PUPincentive earned for all service men in the department.When a service man is operating a press under theabove stated conditions, he shall be paid1.His regular serviceman'sday rate2.Plus the regular E.O.P. for that particularpress for his hours and his production, calculatedon his day rate3.Plus the press usage plan incentive that isearned by his service group, calculated on his dayrate.The presses will be grouped in departments asfollows:Main Floor Washer PressesBalcony Washer PressesStamping PressesEach department will have it's press usage planincentive (P.U.P.) computed separately on a weeklybasis on the combined results of the first, second, andthird shifts for the given week, and will be based on theservice man's day rate, and will be paid in addition tothe service man's regular E.O.P. which is based on hisguide group's performance less 2.5% based on his dayrate.The method used for computing the press usage plan(P.U.P.) percentage earnings on a weekly basis for agiven department is as follows:Total Washer PressCutting Hours forthe WeekTotal Service Men'sHoursPress UsageHours perServiceMen's HoursWeekly Avg.Press UsageHours perServiceMen's HoursWeekly Avg.%100P.U.P.Standard2EarningsWeeklyAverageThe P.U.P.percentage earned and the E.O.P.percentage earned will each be applied to the service 80DECISIONSOF NATIONALLABOR RELATIONS BOARDman's day rate and the cents per hour so calculatedseparately under each plan will be added to the serviceman'sday rate.The Building# 1 Craneman and Building # IHitcherwillreceive 1/3 of the P.U.P. incentiveearnings of the main floor washer press department, thebalcony washer press department, and the stampingdepartment. The Building # I Craneman and Hitcherwill be required to continue to service in an efficientmanner other processes or work in Building # 1.In order to make this plan work, there will have to bean interchange of tool setters and press operatorswithin a department... .3.The Respondent's institution of PUP over theUnion's objectionsOn Friday, February 14, 1969, the Union's localgrievance committee, including Staff Representative FredKelber, Local President John Helstowski, and Local VicePresident Clement Wolfert, met with Works Manager RayChristenson, Superintendent Donald Wanek, and anothersupervisor of the Respondent at the office of the Respon-dent's attorney to consider several grievances. After somediscussion of these grievances, the Respondent's attorneysaid "That the company had something very desirable tooffer the Union which would enable [its] members to earnmore money, and also enable the Company to increasetheir productivity." He then passed out copies of the "PressUsage Plan" which has just been set forth and read it to theunion committee. Christenson also gave an explanation ofthe plan and answered questions put to-him by the unioncommittee. This was the first time the PUP had beenmentioned to the Union.Helstowski and Kelber, speaking for the Union at thismeeting,made various objections to the PUP and alsoasked for time to study it before the Respondent put it intoeffect.Manager Christenson testified that the only unionobjectionmade at thetimewas that the PUP would givethe employees only half the contemplatedsaving inincreased productivity, but Superintendent Wanek testifiedthat although this was "the primary objection," there wereother objections as well, including a questioning of "howthe base ... standard that is in the PUP standard wasset."Christenson and Wanek agreed in their testimony,however, that the union representatives did not then makeany claim that the PUP was inconsistent with, or violativeof, the EOP provisions in the current contract. But despitethis testimony of the Respondent'switnesses,I credit thetestimony of Staff RepresentativeKelber and LocalPresidentHelstowski, and find, that at this meeting onFebruary 14 they objected to the PUP not only because theRespondent would be giving employees only half thesaving in productivetime,but also because the incentivewould be computed on a weekly rather than a daily basis,itwould benefit only a few employees and overload theservicemen, and its basic ratio of press cutting hours toservice men's hours was doubtful and had to be checked bytheUnion. Furthermore, contrary to Christenson's andWanek's testimony, I also credit the testimony of Kelberand Helstowski and find that Kelber told the Respondent'srepresentatives at this meeting that "under the[existing]contract, you have no right to put [the PUP] in," especiallywithout giving the Union "a chance to at least thoroughlystudy the plan and make further suggestions on it"; thatHelstowski, too, said that since it concerned wages,institutionof the PUP "would be a violation of thecontract,"unless theUnion agreed to it; but thatChristenson said that the application of the PUP to theserviceemployees was "strictly voluntary," and that thePUP would be put into effect by the Respondent.In answer to the Union's request for time to study thePUP before the Respondent put it into effect, Christensonsaid that "we would like to put it into effect on thefollowingMonday, which was February 17th" but, uponHelstowski's request for a chance to examine the relevant"past performance records that we used to establish ourtime values," Christenson agreed to arrange such anexamination and to make retroactive corrections of anymistakes thatmight be discovered. On the followingmorning, Saturday, February 15, Union Vice PresidentWolfert was given figures by Supervisor Chycinski whichChycinski told him represented the service men's and theoperators' time for the 6-year period upon which theRespondent had based the PUP.As Christenson had told the union representatives, theRespondent instituted the PUP on Monday, February 17,and has continued to keep it in effect since then. OnFebruary 25, 1969, the members of the Union's localbargaining committee filed a grievance setting forthessentially the substance of the objections voiced by themin the February 14 meeting, and on March 6 the Union'srepresentatives met with the Respondent's officials includ-ing Christenson and Wanek. At thismeeting onMarch 6,as well as in writing the next day, the Respondent rejectedthe grievance.The Union has not resorted to the arbitration proceduresunder Article 9 of the 1968 contract which provides forarbitration following the inability of the parties to settlegrievances based upon any "claim [arising] between theCompany and the Union or any of the employeesrepresented by the Union as to the meaning and applica-tion of this agreement...." Instead, on March 25, 1969,theUnion filed the unfair labor practice charges againsttheRespondent which are the basis of the presentcomplaint and which alleged that:Since on or about February 17, 1969, and at all timesthereafter, the [Respondent] employer by its officers,agents and representatives has unilaterally installed anew incentive system, namely P.U.P. (Press UsagePlan) for a small portion of its employees. Said systemwas installed without the agreement of the Union andin contravention of the Agreement reached by theparties in negotiations.E.Evaluation of the Parties' Positions ConcerningtheNature of the PUPThe primary question presented in this case is whetherthe PUP was, and is, a new incentive plan.In essence, the General Counsel and the Union contendthat the PUP established a new wage incentive plan,changing and departing from the general scheme andformat of the EOP in the collective-bargaining agreements, WROUGHT WASHER MFG. CO.in that (1) the PUP provided for a group incentive both forvoluntarily participating and nonparticipating setup meninaddition to their EOP incentive based upon theperformance of the press operators as their guide group;(2) the PUP provided a new incentive formula for thecomputation of this additional incentive; and (3) because itthus has given the setup men an additional group incentiveunder a new formula, the PUP cannot be regarded as anextension of the individual or group EOP incentives to thesetup men as might have been permitted under the EOPprovisions of the collective-bargaining agreement.On the other hand, the Respondent contends that thePUP was not, and is not, a new incentive plan but merely apermissible adaptation and extension to the press depart-ment personnel of the same EOP formula alreadyincorporated in the collective-bargaining agreements.6 TheRespondentmakes this argument, relying upon thetestimony given by Superintendent Wanek and ManagerChristenson against the background of their constructionof the EOP, the 1968 contract, and the provisions of thePUP, and the asserted analogy of the EOP incentives paidin the shipping department.Actually, Christenson's testimony made no contributionto an understanding of the particular points now underconsiderationfor he did not testify concerning theapparent addition of a new incentive for setup men underPUP nor about whether the PUP formula is identical withthe basic EOP formula. And, upon analysis, Wanek'stestimony in my opinion serves to support the GeneralCounsel's and the Union's contention that PUP has in factadded a new incentive based upon a substantially changedformula.Thus the testimony of Wanek and the language of thePUP itself show that under the PUP the setup man whovoluntarily operates a press receives the individual EOPincentive of a press operator for the time he operates thepress, and that in addition heandnonparticipating setupmen receivedbothan EOP derivativegroupincentive basedupon the production of the presses served by themand aPUPgroupincentive based upon an improvement of thenormal ratio of press cutting hours to service hours. On thisevidence, it appears clear and I find, in agreement with theGeneral Counsel and'the Union, that the PUP has giventhe setup men for their setup time a new group PUPincentive in addition to their derivative EOP incentive;that the PUP wasnotthe permissible change from an EOPgroup to an EOP individual incentive contemplated by theEOP; and that, in these two respects at least, the PUPrepresentedmaterialchanges from the contractuallyadopted and existing EOP plan.?6 In its brief (at p 14), the Respondent states its general position asfollowsThe express purpose of the Respondent's Basic Incentive Plan is tooffer a voluntary program whereby participants are given an opportu-nity to earn additional compensation for their increased effort andproductivityItfurther requires that employees not covered byindividual incentives will be covered by a group incentive to the extentthat it is feasible to do so Through P U P, the Company has providedits tool setters with an opportunity to earn additional compensation fortheir increased productivity, accordingly, by instituting the plan, theRespondent has lived up to the mandate of this provision Theuncontradicted testimony ofWanek and Christenson, the onlywitnesses who testified as having expertise in analyzing and interpret-81SuperintendentWanek's testimony, contrary to thepurpose for which the Respondent offered it and theconclusion which Wanek urges the Board to draw from it,also shows that the PUP formula differs from the EOPformula in the contract, in that the term and concept of"standard hours" which he used interchangeably for bothformulas in an attempt to show their identical operation,actually are quite different in each of the two formulasbecause they are based upon different "factors." In theEOP contract formula, the "factor" is the "time standard"or "allowed time per piece or operation" in terms of"strokes [or] units per hour," and is expressed in thedecimal portion of an hour allowed per "stroke [or] unit"as determined by time study or "past performance." In thePUP formula, the "factor" has a completely different base.The "standard" is the "press cutting hours per serviceman's hour" determined by "past performance," and theresulting "factor" used to compute PUP incentive has norelation to the "strokes or units per hour" basic to the EOPformula. Instead, the PUP "factor" is the ratio between"press usage [or cutting] hours" and "service hours." Thisdifference in the two formulas is apparent from a readingof the basic 1948 EOP formulation and the provisions ofthe EOP as incorporated in the 1968-1970 contract,8 andof the PUP formulation submitted to the Union onFebruary 14, 1969.9 Moreover, the difference in theformulas and their basic "factors" is also apparent fromWanek's testimony in which, using figures and makingcomputations shown on two of the Respondent's exhibits,hemade a lengthy, detailed comparison between theapplication of the EOP formula to the shipping departmentgroup for the week ending January 14, 1970, and theapplication of the PUP formula to the set up men for theweek ending May 3, 1969.It thus appears from the evidence that, contrary to theconclusionWanek and the Respondent would have theBoard reach, the PUP formula is quite different from theEOP and the'contract formula and its bases and that, inthis respect as well as in its provision for a group incentivefor the setup men and other service men in addition totheirEOP derivative incentive, the PUP represented asubstantialchange and modification of the EOP asincorporated in the 1968-1970 contract.F.ConclusionsAll that remains to be done in deciding the present caseistoapply to the foregoing facts the pertinent legalprinciples established by and under the Act.ing incentive systems, was that the P U P was nothing more thanapplying E 0 P to a situation which had not been previously coveredby the Plan As Wanek has demonstrated, the formula used indetermining earnings under P U P is identical to the formula used inEOP7At one point in his testimony, Wanek in answering the GeneralCounsel's question, agreed that the PUP gave a participating setup manthreeincentives,thereby including as one of these incentives the individualEOP incentive for his production while operatinga pressBut helater corrected himself, by excluding the press operator's individual EOPincentive for time spent in operating a press8 See sec111, C, I and 2, above9 See sec 111, D, 2, above. 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDWage incentives are a mandatory subject for collectivebargaining.10 Accordingly, the Respondent and the Unionin their bargaining over the years had established the EOPas a comprehensive wage incentive system with a definitepattern and formula and had incorporated the EOP in eachof their collective-bargaining agreements since 1958. Thecurrent 1968-1970 contract containing these wage incen-tive provisions makes no provision for reopening any of itsterms for renegotiation or modification during its 2-yearperiod and, contrary to the Respondent's suggestion, I findthat the Union did not attempt to do so through VicePresidentWolfert's and Bargaining Committee MemberFucile's requests of Manager Christenson in late 1968 orearly 1969 that some way be devised to eliminate downtime for the press operators because of its reduction of thepress operators' and the service men's incentive earnings.These requests were informal, made no suggestion of whatshould or could be done, and certainly did not indicate anydesire or overture on the part of the Union to modify orchange the EOP wage incentives or other provisions in therecently executed 1968-1970 contract.Atmost theyindicated that the Union was interested in devising apossible operating method for minimizing the operators'down time, for example, by the Respondent's securing andusingmore presses or more service men. Nor couldWolfert's and Fucile's requests reasonably be taken byManager Christenson as a suggestion by the Union thatservicemen be permitted to operate the presses-asuggestionwhich the Union had successfully opposedduring the contract negotiations in recent years-sinceobviously such a course would not have had the effect ofreducing the press operator's down time but would, ifanything, have had just the opposite effect.The Respondent's institution and maintenance of thePUP over the Union's objections constituted a modifica-tion of the wage incentive provisions of the 1968-1970contract during the contract period and at a time whennone of the contract terms were open for renegotiation,and was therefore violative of the Respondent's collective-bargaining obligation as defined by Section 8(d) of theAct.11That the PUP was beneficial to some of theemployees and provided that their participation should be"voluntary" is immaterial.12 For the Respondent's unilat-eralactiondislocated the current wage pattern andbalanced arrangement established by the contract for allthe employees. In addition, by offering an inducement tothe setup men to serve part time as press operators, thePUP accomplished what the Respondent had been unableto accomplish by bargaining and disturbed the pattern ofoccupational classifications which has become a term orconditionofemployment in the bargaining unit.Even were it to be assumed, contrary to the primaryconclusions just set forth, that, despite Section 8(d) of the10East Texas Steel Casting Co,154 NLRB 108011NLRB v C & C Plywood Corp,385 U S 421,JohnW Bolton &Sons,Inc,91NLRB 989,C & S Industries,158 NLRB 454, 457-460,TheScam Instrument Corp,163 NLRB 284, 288-289, enfd 394 F 2d 884 (C A7)12Pittsburgh Plate Glass, Chemical Division,177 NLRB 911,John WBolton & Sons, Inc, supra13Cookeville Shirt Company,79 NLRB 667,Mooney Aircraft, Inc,138NLRB 1331Act, the Respondent was entitled to raise the question andto bargain about the PUP on February 14, 1969, it cannotbe said that the Respondent did bargain in good faith withthe Union. For, its insistence upon putting the PUP intoeffect on the next working day after it presented the PUPto the Union, despite the Union's objection to the new planand its request for more time to consider the matter, didnot afford the Union the adequate time or opportunity toexamine and appraise the Respondent's proposal which arerequired as an essential element of good-faith bargainingunder the Act.13On the foregoing considerations, I conclude, as thecomplaint alleges, that the Respondent committed unfairlabor practices within the meaning of Section 8(a)(5) and(1)of the Act on and since February 14, 1969, byunilaterally instituting and maintaining over the Union'sobjections and without in any event affording the Unionadequate notice and an opportunity to bargain, a newwage incentive plan known as the "Press Usage Plan"(PUP) which, in its application to toolsetters or setup menand other press service employees, modified the existingwage incentive provisions of an "Earnings OpportunityPlan" (EOP) contained in the current 1968-1970 contractbetween the Respondent and the Union.IV.RULING ON THE RESPONDENT'S MOTION TO DEFERTO ARBITRATION AND DISMISS THE COMPLAINTThe Respondent's motion that the Board abstain fromexercising jurisdiction in thiscaseand refer the Union toarbitration of the question of interpretation of the contract,the EOP, and the PUP under the procedures provided bythe contract, is based upon the Board's decision inJosephSchlitz Brewing Company,175 NLRB 141, the provision ofSection 203(d) of the Labor Management Relations Act(29 USC, Sec. 173(d)), and the language of a number ofjudicial and Board decisions recognizing the desirability ofleaving questions of contractual interpretation and applica-tion to the decision of an arbitrator whenever the contractmakes provision for such a procedure.14Since 1955, the Board has recognized this policy favoringarbitration despite the provision of Section 10(a) of the Actconferring exclusive jurisdiction upon the Board in unfairlabor practice cases unaffected "by any othermeans ofadjustment or prevention that has been established byagreement, law or otherwise," and has held with judicialapproval in theSpielbergline of cases15 that in unfair laborpracticeproceedings itwillaccept the decisions ofarbitratorsmade under applicable contract procedures,provided it appears that the arbitration proceedings are"fair and regular, all parties had agreed to be bound, andthedecisionof the arbitrationpanel isnot clearlyrepugnant to the purposes and policies of the Act." 16 TheBoard, without relinquishingits ultimatejurisdiction and14United Steelworkers vWarrior and Gulf Navigation Co,303 U.S. 574,UnitedSteelworkersvAmericanManufacturingCo,563U S 564,InternationalHarvester Co,138 NLRB 923, affd 327 F 2d 784 (C A 7), certdenied 377 U S 103 and casestherein cited.15SpielbergManufacturing Company,112 NLRB 1080 See alsoN L R Bv Auburn Rubber Co, Inc,384 F 2d I (CA 10); andRamsey v. N L.R B,327 F 2d 784 (C.A 7), cert denied 377 U S 100316Spielberg, supra,at 1082 WROUGHT WASHER MFG. CO.responsibility to decide unfair labor practice issues, hasthus given a limited review to the arbitrator's decision andhas rejected it, making its own findingsde novo,only whenithas appeared that the arbitrator's decision has notsatisfied the Board's standards.17 And in the course of thisreview of the arbitrator, it has afforded the losing partybefore the arbitrator an opportunity to present its positionand evidence in the unfair labor practice proceedings.The Board'sSchutzdecision, issued by a majority of athree-member panel on March 27, 1969,18 extended theBoard's policy of encouraging arbitration under existingcontract provisions by applying it to certain situations inwhich, although arbitration was available, the chargingparty in an unfair labor practice case has refused or failedto resort to it. InSchlitz,the Trial Examiner had found, inaccordance with the charging union's interpretation andcontrary to that of the respondent-employer, that theircurrent contract did not permit any change in existingpractices with respect to relief periods, that the respondenthad nevertheless unilaterally changed its relief practice;and that (as the Board summed up the Trial Examiner'sconclusion), "The Respondent in implementing its changein relief periods, during the term of the contract, did notcomply with Section 8(d) requirements, and therebyviolated Section 8(a)(5) and (1) of the Act." The Boardreversed the Trial Examiner and dismissed the complaintwithout reaching the merits of the case, and for a decisionof the underlying question of contract interpretation,referred the parties to arbitration under the arbitrationprovisions of the contract.In the course of reaching this conclusion inSchutz,theBoard observed, as the Trial Examiner had found, that"therewas no claim of any antiunion motivation inRespondent's actions;" that the Respondent and theUnion had collective-bargaining agreements "since theturn of the century . . . [and] have enjoyed many years ofa satisfactory strike-free working relationship," and that,"The substantive controversy . .[in the unfair laborpractice case] is unaggravated on either side and emergesonly if the Union's interpretation of the contract is fullyaccepted." Finally, the Board expressed the gist of itsdecision in the following passage-We believe that where, as here, the contract clearlyitN L R B v Auburn Rubber, supra,enfg in part 156 NLRB 30118Members Brown and Zagoria joined in the decision, with MemberJenkins dissenting19 InUnit Drop Forge Division, etc v N L R B,412 F 2d 108, (C A 7),which was decided by the court on June 13, 1969, the court affirmed theBoard'spre-Schbtzrefusal to defer to available arbitration in 171NLRB600 (Full board decision issued on May 21, 1968, with MembersBrown andZagoria dissenting) In dictum inEastern Illinois Gas and Securities Co,175NLRB 639, In 1, the Board with Member Brown dissenting and urgingdeferral to arbitration, the majority of the Board in finding a Section 8(a)(1)violation stated merely that the question presented was "not an issue whichfallswithin the special competency of an arbitrator to determine "InBostonEdison Company,176NLRB 942 (decided June 24, 1969) andMcLeanTrucking Company,175 NLRB 440 (decided on April 21, 1969), the Boardpanel majorities decided the merits of the cases and on this basis dismissedthe complaints, without finding it necessary to consider the Respondents'contention that the dismissals should be based upon the Unions'failure toproceed to available arbitration (In both of these cases Member Brownconcurred in the result but would have dismissed the complaints for failureto proceed to arbitration) inCello-Foil Products,178 NLRB 676,a Boardpanel dismissed the complaint on the merits, noting that the time limit forarbitration under the contract had expired, although Member Zagona83provides for grievance and arbitrationmachinery,where, the unilateral action taken is not designed toundermine the Union and is not patently erroneous butrather is based on a substantial claim of contractualprivilege, and its appears that the arbitral interpretationof the contract will resolve both the unfair laborpractice issue and the contract interpretationissue in amanner compatible with the purposes of the Act, thentheBoard should defer to the arbitration clauseconceived by the parties...."SinceSchutz,there have been no decisions of the Boardor the courts in which theSchbtzprinciple has beenapplied,modified, or overruled, and therefore no instruc-tive development of the general area in which the Boardapparently expects it should and will be applied.19 Thislack of definitive instruction presents a Trial Examinerwith peculiar difficulties.When faced with a motion todefer to available arbitration at the beginning of a hearing,he has no way of evaluating it without first taking much ifnot all the evidence on the merits and considering it in thelight of the parties' apparent or expressed positions so thathe may determine whether all questions pertinent to theunfair labor practiceissues arearbitrable and thus subjectto full disposition by an arbitrator. To enable the TrialExaminer to rule upon the motion, the parties are thereforenecessarily put, in most instances, to a submission of theirevidence and opposing positions bearing upon the meritsand the result to be expected is that the Trial Examiner aswell as the Board itself will have before them the completebasis for deciding the unfair labor practice question. Whilethis, it is true, is the usual course which is pursued in aSpielbergsituation, there, at least, unlike underSchutz,theunfair labor practice question is finally determined by theBoard either upon acceptance or rejection of an existingarbitrator's decision. InSchutz,however, the Board notonly found that the charging union should have resorted toarbitrationbut dismissed the complaint, rendering itimpossible for the Union if it thereupon pursued thatcourse to secure a review by the Board of an eventualarbitrator'sdecision (as inSpielberg)because of theobvious difficulties imposed by the time limitations ofSection 10(b).20Itwas because of these circumstances that I received allstated that he would also have dismissed the complaint because of thecharging union's failure to resort to arbitration InUnion CarbideCorp,178NLRB 504 (whichtheRespondent cites and relies in part upon in thepresent case),a Board panel while considering the charging union's failureto arbitrate allegedly excessive subcontracting,considered it only as oneelement in the evidence,and dismissed the complaint generally on themenu Finally,in its just issued decision inProgress Bulletin PublishingCompany,182 NLRB 904 (the only one of these decisions in which there hasbeen any reference to theSchbtzdecision),a Board panel majorityconsistingofMembers Fanning and Jenkins with Member Browndissenting,found a Section 8(a)(5) violation in the employer's unilateraltermination of a customary but not contractual Christmas bonus, and heldspecificallythat the charging union's failure to resort to an existingcontractual grievance-arbitration procedure did not fall within theSchbtzrule since it did not present a question of contract interpretation northerefore an issue which was clearly"arbitrable "20Perhaps the solution in a debatableSchbtzsituation,would be for theGeneral Counselto retain the unfair labor practice charges, notifying theparties that he will issue a complaint only if the Respondent refuses to gopromptly to arbitration or if, upon both parties' promptly proceedingthrough arbitration,itappears that the charging party still presses for aBoard decision and the General Counsel then believes that the arbitrator's(Continued) 84DECISIONSOF NATIONALLABOR RELATIONS BOARDthe evidence on the merits in the present case beforeattempting, as I now do, to rule upon the Respondent'smotion for a deferral to arbitration and a dismissal of thecomplaint.With the evidence before me, upon myconsideration of the findings I have necessarily made, andupon my understanding of the import oftheSchhtzdecision, I deny the Respondent's motion to defer toarbitration under the contract for the following reasons:1.The Respondent's interpretation of the contract aspermitting it to institute the PUP in the present case was"patently erroneous" and its unilateral institution of thePUP was therefore not "based on a substantial claim ofcontractual privilege."2.It does not appear "that the arbitral interpretation ofthe contract will resolve both the unfair labor practice issueand the contract interpretation issue," since the Respon-dent's defense to the unfair labor practice accusation isbased not only upon its asserted interpretation of thecontract as justifying its action, but also on its contentionthat, even so, it bargained with the Union on the PUP asrequired by the Act, a matter which would clearly not bewithin the ambit of an arbitrator's power to decide underthe contract arbitration clause.3.The contract interpretation issue does not presentsuch a peculiarly complex question as might be regarded asrequiring the special expertise of an arbitrator with hispossible acquaintance and understanding of the "commonlaw of the shop." 214.The unfair labor practice found upon the evidence Ihave discussed requires a Board remedy and order for theguidance and control of the parties in their day-to-daycontacts and in future contract negotiations, and notmerely the decision of an arbitrator.V. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the business opera-tions of the Respondent described in section I, above, havea close, intimate, and substantial relation to trade, traffic,and commerce between the several States and tend to leadto labor disputes burdening and obstructing commerce andthe free flow of commerce.VI.THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(5) and(1) of the Act, I will recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.decision has not completely and satisfactorily disposed of the unfair laborpractice issues under theSpielbergstandards Such a procedure wouldencourage and give proper play to arbitration, would be fair to the partiesunder their contract, would make it unnecessary in some cases for the Boardto intervene, but would still reserve to the Board the opportunity to decideIt has been found that the Respondent violated the Actby unilaterally instituting its Press Usage Plan (PUP) on orabout February 17, 1969. In order to effectuate the policiesof the Act, it is recommended that the Respondent rescindthe Press Usage Plan (PUP) and cease and desist fromunilaterally creating new or additional incentive pay plansfor the employees in the bargaining unit during the term ofthe present collective-bargaining agreement and the effec-tive term of any future collective-bargaining agreementbetween it and the Union without first reaching agreementwith the Union concerning such changes.Upon the basis of the foregoing findings of fact, andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.The Respondent, Wrought Washer ManufacturingCo., is an employer engaged in commerce within themeaning of the Act.2.United Steelworkers of America, AFL-CIO, hereinreferred to as the Union, is a labor organization within themeaning of the Act.3.All production and maintenance employees of theRespondent, excluding apprentices, office clerical employ-ees,professional employees, guards and supervisors asdefined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act.4.At all times material herein, the Union has been, andstill is, the exclusive representative of all the employeeswithin said appropriate unit for the purposes of collectivebargaining in respect to rates of pay, wages, hours ofemployment, or other conditions of employment, withinthemeaning of Section 9(a) of the Act.5.The Respondent committed unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of the Act onand since February 14, 1969, by unilaterally instituting andmaintaining over the Union's objections and without inany event affording the Union adequate notice and anopportunity to bargain, a new wage incentive plan knownas the "Press Usage Plan" (PUP) which, in its applicationto toolsetters or setupmen and other press serviceemployees, modified the existing wage incentive provisionsof an "Earnings Opportunity Plan" (EOP) contained in thecurrent 1968-1970 contract between the Respondent andthe Union.6.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.[Recommended Order omitted from publication.]the unfairlabor practicequestion and issue anappropriate order should itappear necessary2iSee dissenting opinion of Justice Douglas inN LR B v. Strong,393U S 357, 364-366and cases and authorities there cited